

CHINA WIND SYSTEMS, INC.
 
2010 Long-Term Incentive Plan
 
1.
Purpose; Definitions.

 
The purpose of the China Wind Systems, Inc. 2010 Long-Term Incentive Plan (the
“Plan”) is to enable China Wind Systems, Inc. (the “Company”) to attract, retain
and reward key employees of the Company and its Subsidiaries and Affiliates, and
others who provide services to the Company and its Subsidiaries and Affiliates,
and strengthen the mutuality of interests between such key employees and such
other persons and the Company’s stockholders, by offering such key employees and
such other persons incentives and/or other equity interests or equity-based
incentives in the Company, as well as performance-based incentives payable in
cash.
 
For purposes of the Plan, the following terms shall be defined as set forth
below:
 
(a)           “Affiliate” means any corporation, partnership, limited liability
company, joint venture or other entity, other than the Company and its
Subsidiaries, that is designated by the Board as a participating employer under
the Plan, provided that the Company directly or indirectly owns at least 20% of
the combined voting power of all classes of stock of such entity or at least 20%
of the ownership interests in such entity.
 
(b)           “Board” means the Board of Directors of the Company.
 
(c)            “Cause” means a felony conviction of a participant, or the
failure of a participant to contest prosecution for a felony, or a participant’s
willful misconduct or dishonesty, or breach of trust or other action by which
the participant obtains personal gain at the expense of or to the detriment of
the Company or conduct which results in civil or criminal liability or
penalties, including penalties pursuant to a consent decree, order or agreement,
on the part of the Company; provided, however, that if the participant has an
Employment Agreement with the Company, a Subsidiary or Affiliate which includes
a definition of “cause,” then “cause” shall have the meaning as defined in such
Employment Agreement.
 
(d)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.
 
(e)           “Commission” means the Securities and Exchange Commission or any
successor thereto.
 
(f)           “Committee” means the Committee referred to in Section 2 of the
Plan.  If at any time no Committee shall be in office, then the functions of the
Committee specified in the Plan shall be exercised by the Board.
 
(g)           “Company” means China Wind Systems, Inc., a Delaware corporation,
or any successor corporation.
 
(h)           “Disability” means disability as determined under procedures
established by the Committee for purposes of the Plan; provided that if the
participant has an Employment Agreement with the Company, a Subsidiary or
Affiliate which includes a definition of “disability,” then “disability” shall
have the meaning as defined in such Employment Agreement.
 
(i)           “Early Retirement” means retirement, with the express consent for
purposes of the Plan of the Company at or before the time of such retirement,
from active employment with the Company and any Subsidiary or Affiliate pursuant
to the early retirement provisions of the applicable pension plan of such
entity.
 
(j)           “Employment Agreement” shall mean an employment or consulting
agreement or other agreement pursuant to which the participant performs services
for the Company or a Subsidiary or Affiliate.
 
(k)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, from time to time, and any successor thereto.
 
(l)           “Fair Market Value” means, as of any given date, the market price
of the Stock as determined by or in accordance with the policies established by
the Committee in good faith; provided, that, in the case of an Incentive Stock
Option, the Fair Market Value shall be determined in accordance with the Code
and the Treasury regulations under the Code.

 

--------------------------------------------------------------------------------

 

(m)         “Incentive Stock Option” means any Stock Option intended to be and
designated as an “Incentive Stock Option” within the meaning of Section 422 of
the Code.
 
(n)         “Independent Director” shall mean an independent director as
determined by the rules or regulations of the principal stock exchange or market
on which the Stock is traded or, if the Stock is not listed or traded on such
exchange, as defined under the rules of the Nasdaq Stock Market.
 
(o)         “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.
 
(p)         “Normal Retirement” means retirement from active employment with the
Company and any Subsidiary or Affiliate on or after age 65 or such other age as
is designated by the Company, Subsidiary or Affiliate as the normal retirement
age.
 
(q)          “Plan” means this China Wind Systems, Inc. 2010 Long-Term Incentive
Plan, as hereinafter amended from time to time.
 
(r)         “Restricted Stock” means an award of shares of Stock that is subject
to restrictions under Section 7 of the Plan.
 
(s)         “Retirement” means Normal Retirement or Early Retirement.
 
(t)         “Stock” means the common stock, par value $0.001 per share, of the
Company or any class of common stock into which such common stock may hereafter
be converted or for which such common stock may be exchanged pursuant to the
Company’s certificate of incorporation or as part of a recapitalization,
reorganization or similar transaction.
 
(u)         “Stock Option” or “Option” means any option to purchase shares of
Stock (including Restricted Stock, if the Committee so determines) granted
pursuant to Section 5 of the Plan.
 
(v)         “Subsidiary” means any corporation or other business association,
including a partnership (other than the Company) in an unbroken chain of
corporations or other business associations beginning with the Company if each
of the corporations or other business associations (other than the last
corporation in the unbroken chain) owns equity interests (including stock or
partnership interests) possessing 50% or more of the total combined voting power
of all classes of equity in one of the other corporations or other business
associations in the chain.  The Board may elect to treat as a Subsidiary an
entity in which the Company possesses less than 50% of the total combined voting
power of all classes of equity if, under generally accepted accounting
principles, the Company may include the financial statements of such entity as
part of the Company’s consolidated financial statements (other than as a
minority interest or other single line item).
 
In addition, the terms “Change in Control,” “Potential Change in Control” and
“Change in Control Price” shall have meanings set forth, respectively, in
Sections 7(b), (c) and (d) of the Plan.


2.
Administration.

 
(a)         The Plan shall be administered by a Committee of not less than three
directors all of whom shall be Independent Directors, who shall be appointed by
the Board and who shall serve at the pleasure of the Board.  If and to the
extent that no Committee exists which has the authority to administer the Plan,
the functions of the Committee specified in the Plan shall be exercised by the
Board.
 
(b)         The Committee shall have full authority:
 
(i)  to grant, pursuant to the terms of the Plan, Stock Options or Restricted
Stock to officers and other persons eligible under Section 4 of the Plan,
provided that members of the Committee shall not be eligible for Stock Options
or Restricted Stock pursuant to the Plan unless such Stock Options or Restricted
Stock are granted by a majority of the independent directors of the Company
other than the proposed grantee.

 
- 2 -

--------------------------------------------------------------------------------

 

(ii)  to select the officers and other eligible persons to whom Stock Options
and/or Restricted Stock may from time to time be granted pursuant to the Plan;
 
(iii)  to determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, Restricted Stock, are to be granted pursuant to the
Plan, to one or more eligible persons;
 
(iv)  to determine the number of shares to be covered by each such award granted
pursuant to the Plan;
 
(v)  to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted under the Plan, including, but not limited to,
the share price or exercise price and any restriction or limitation, or any
vesting, acceleration or waiver of forfeiture restrictions regarding any Stock
Option or other award and/or the shares of Stock relating thereto, based in each
case on such factors as the Committee shall, in its sole discretion, determine;
 
(vi)  to determine whether, to what extent and under what circumstances a Stock
Option may be settled in cash, Stock or Restricted Stock under Section 5(b)(x)
or (xi) of the Plan, as applicable, instead of cash;
 
(vii)  to determine whether, to what extent and under what circumstances Option
grants and/or Restricted Stock and/or other cash awards made by the Company are
to be made, and operate, on a tandem basis with other awards under the Plan
and/or cash awards made outside of the Plan in a manner whereby the exercise of
one award precludes, in whole or in part, the exercise of another award, or on
an additive basis;
 
(viii)  to determine whether, to what extent and under what circumstances Stock
and other amounts payable with respect to an award under this Plan shall be
deferred either automatically or at the election of the participant, including
any provision for any determination or method of determination of the amount (if
any) deemed  be earned on any deferred amount during any deferral period;
 
(ix)  to determine the terms and restrictions applicable to Restricted Stock;
 
(x)  to reprice existing Stock Options or to grant Stock Options or Restricted
Stock in connection with or in consideration of the cancellation of an
outstanding Stock Option with a higher exercise price; and
 
(xi)  to determine an aggregate number of awards and the type of awards to be
granted to eligible persons employed or engaged by the Company and/or any
specific Subsidiary, Affiliate or division and grant to management the authority
to grant such awards, provided that no awards to any person subject to the
reporting and short-swing profit provisions of Section 16 of the Exchange Act
may be granted awards except by the Committee, subject to the provisions of
Section 2(b)(i) of the Plan.
 
(c)         In the event that any officers or other participants have Employment
Agreements with the Company which provide for the grant of options to such
participants, unless the Committee or the Board otherwise determines, the
options shall be treated for all purposes as if they were granted pursuant to
this Plan as long as there is a sufficient number of shares available for grant
pursuant to this Plan.
 
(d)         The Committee shall have the authority to adopt, alter and repeal
such rules, guidelines and practices governing the Plan as it shall, from time
to time, deem advisable; to interpret the terms and provisions of the Plan and
any award issued under the Plan and any agreements relating thereto, and
otherwise to supervise the administration of the Plan.
 
(e)         All decisions made by the Committee pursuant to the provisions of
the Plan shall be made in the Committee’s sole discretion and shall be final and
binding on all persons, including the Company and Plan participants.
 
3.
Stock Subject to Plan.

 
(a)         The total number of shares of Stock reserved and available for
distribution under the Plan shall be two million (2,000,000) shares of
Stock.  In the event that awards are granted in tandem such that the exercise of
one award precludes the exercise of another award then, for the purpose of
determining the number of shares of Stock as to which awards shall have been
granted, the maximum number of shares of Stock issuable pursuant to such tandem
awards shall be used.

 
- 3 -

--------------------------------------------------------------------------------

 

(b)         If any shares of Stock that have been optioned cease to be subject
to a Stock Option, or if any such shares of Stock that are subject to any
Restricted Stock award granted under the Plan are forfeited or any such award
otherwise terminates without a payment being made to the participant in the form
of Stock, such shares shall again be available for distribution in connection
with future awards under the Plan.
 
(c)         In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, stock distribution, reverse
split, combination of shares or other change in corporate structure affecting
the Stock, such substitution or adjustment shall be made in the aggregate number
of shares reserved for issuance under the Plan, in the base number of shares, in
the number and option price of shares subject to outstanding Options granted
under the Plan, in the number and purchase price of shares subject to
outstanding Stock Purchase Rights under the Plan, and in the number of shares
subject to other outstanding awards granted under the Plan as may be determined
to be appropriate by the Committee, in its sole discretion, provided that the
number of shares subject to any award shall always be a whole number, and
provided that the treatment of such options and rights shall be consistent with
the nature of the event.
 
4.           Eligibility.  Officers and other key employees and directors of,
and consultants and independent contractors to, the Company and its Subsidiaries
and Affiliates (but excluding, except as provided in Section 2(b)(i) of the
Plan, members of the Committee) who are responsible for or contribute to the
management, growth and/or profitability of the business of the Company and/or
its Subsidiaries and Affiliates are eligible to be granted awards under the
Plan.
 
5.           Stock Options.
 
(a)         Administration.  Stock Options may be granted alone, in addition to
or in tandem with other awards granted under the Plan and/or cash awards made
outside of the Plan.  Any Stock Option granted under the Plan shall be in such
form as the Committee may from time to time approve.  Stock Options granted
under the Plan may be of two types:  (i) Incentive Stock Options and (ii)
Non-Qualified Stock Options.  The Committee shall have the authority to grant to
any optionee Incentive Stock Options, Non-Qualified Stock Options, or both types
of Stock Options.
 
(b)         Option Grants.  Options granted under the Plan shall be subject to
the following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee, in
its sole discretion, shall deem desirable:
 
(i)  Option Price.  The option price per share of Stock purchasable under a
Stock Option shall be determined by the Committee at the time of grant; but
shall not be less than the fair market value, as determined by the Committee, on
the date of grant.
 
(ii)  Option Term.  The term of each Stock Option shall be fixed by the
Committee, but no Stock Option shall be exercisable more than ten (10) years
after the date the Option is granted.
 
(iii)  Exercisability.  Stock Options shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the Committee
at or after grant.  If the Committee provides, in its sole discretion, that any
Stock Option is exercisable only in installments, the Committee may waive such
installment exercise provisions at any time at or after grant in whole or in
part, based on such factors as the Committee shall, in its sole discretion,
determine.
 
(iv)  Method of Exercise.
 
(A)         Subject to whatever installment exercise provisions apply under
Section 5(b)(iii) of the Plan, Stock Options may be exercised in whole or in
part at any time during the option period, by giving written notice of exercise
to the Company specifying the number of shares to be purchased.  Such notice
shall be accompanied by payment in full of the purchase price, either by check,
note or such other instrument, securities or property as the Committee may
accept.  As and to the extent determined by the Committee, in its sole
discretion, at or after grant, payments in full or in part may also be made in
the form of Stock already owned by the optionee or, in the case of the exercise
of a Non-Qualified Stock Option, Restricted Stock subject to an award hereunder
(based, in each case, on the Fair Market Value of the Stock on the date the
option is exercised, as determined by the Committee).

 
- 4 -

--------------------------------------------------------------------------------

 

(B)           If payment of the option exercise price of a Non-Qualified Stock
Option is made in whole or in part in the form of Restricted Stock, the Stock
issuable upon such exercise (and any replacement shares relating thereto) shall
remain (or be) restricted or deferred, as the case may be, in accordance with
the original terms of the Restricted Stock award in question, and any additional
Stock received upon the exercise shall be subject to the same forfeiture
restrictions or deferral limitations, unless otherwise determined by the
Committee, in its sole discretion, at or after grant.
 
(C)           No shares of Stock shall be issued until full payment therefor has
been received by the Company.  In the event of any exercise by note or other
instrument, the shares of Stock shall not be issued until such note or other
instrument shall have been paid in full, and the exercising optionee shall have
no rights as a stockholder until such payment is made.
 
(D)           Subject to Section 5(b)(iv)(C) of the Plan, an optionee shall
generally have the rights to dividends or other rights of a stockholder with
respect to shares subject to the Option only after the optionee has given
written notice of exercise, has paid in full for such shares, and, if requested,
has given the representation described in Section 10(a) of the Plan.
 
(v)  Non-Transferability of Options.  No Stock Option shall be transferable by
the optionee otherwise than by will or by the laws of descent and distribution,
and all Stock Options shall be exercisable, during the optionee’s lifetime, only
by the optionee.
 
(vi)  Termination by Death.  Subject to Section 5(b)(ix) of the Plan with
respect to Incentive Stock Options, if an optionee’s employment by the Company
and any Subsidiary or Affiliate terminates by reason of death, any Stock Option
held by such optionee may thereafter be exercised, to the extent such option was
exercisable at the time of death or on such accelerated basis as the Committee
may determine at or after grant (or as may be determined in accordance with
procedures established by the Committee), by the legal representative of the
estate or by the legatee of the optionee under the will of the optionee, for a
period of three months (or such other period as the Committee may specify at
grant) from the date of such death or until the expiration of the stated term of
such Stock Option, whichever period is the shorter.
 
(vii)  Termination by Reason of Disability or Retirement.  Subject to Section
5(b)(ix) of the Plan with respect to Incentive Stock Options, if an optionee’s
employment by the Company and any Subsidiary or Affiliate terminates by reason
of a Disability or Normal or Early Retirement, any Stock Option held by such
optionee may thereafter be exercised by the optionee, to the extent it was
exercisable at the time of termination or on such accelerated basis as the
Committee may determine at or after grant (or as may be determined in accordance
with procedures established by the Committee), for a period of three months (or
such other period as the Committee may specify at grant) from the date of such
termination of employment or until the expiration of the stated term of such
Stock Option, whichever period is the shorter; provided, however, that, if the
optionee dies within such three-month period (or such other period as the
Committee shall specify at grant), any unexercised Stock Option held by such
optionee shall thereafter be exercisable to the extent to which it was
exercisable at the time of death for a period of three-months from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter.  In the event of termination of employment by
reason of Disability or Normal or Early Retirement, if an Incentive Stock Option
is exercised after the expiration of the exercise periods that apply for
purposes of Section 422 of the Code, such Stock Option will thereafter be
treated as a Non-Qualified Stock Option.
 
(viii)  Other Termination.  Unless otherwise determined by the Committee (or
pursuant to procedures established by the Committee) at or after grant, if an
optionee’s employment by the Company and any Subsidiary or Affiliate terminates
for any reason other than death, Disability or Normal or Early Retirement, the
Stock Option shall thereupon terminate; provided, however, that if the optionee
is involuntarily terminated by the Company or any Subsidiary or Affiliate
without Cause, including a termination resulting from the Subsidiary, Affiliate
or division in which the optionee is employed or engaged, ceasing, for any
reason, to be a Subsidiary, Affiliate or division of the Company, such Stock
Option may be exercised, to the extent otherwise exercisable on the date of
termination, for a period of three months (or seven months in the case of a
person subject to the reporting and short-swing profit provisions of Section 16
of the Exchange Act) from the date of such termination or until the expiration
of the stated term of such Stock Option, whichever is shorter.
 
(ix)  Incentive Stock Options.

 
- 5 -

--------------------------------------------------------------------------------

 

(A)        Anything in the Plan to the contrary notwithstanding, no term of the
Plan relating to Incentive Stock Options shall be interpreted, amended or
altered, nor shall any discretion or authority granted under the Plan be so
exercised, so as to disqualify the Plan under Section 422 of the Code, or,
without the consent of the optionee(s) affected, to disqualify any Incentive
Stock Option under such Section 422.
 
(B)         To the extent required for “incentive stock option” status under
Section 422(d) of the Code (taking into account applicable Treasury regulations
and pronouncements), the Plan shall be deemed to provide that the aggregate Fair
Market Value (determined as of the time of grant) of the Stock with respect to
which Incentive Stock Options are exercisable for the first time by the optionee
during any calendar year under the Plan and/or any other stock option plan of
the Company or any Subsidiary or parent corporation (within the meaning of
Section 425 of the Code) shall not exceed $100,000.  If Section 422 is hereafter
amended to delete the requirement now in Section 422(d) that the plan text
expressly provide for the $100,000 limitation set forth in Section 422(d), then
this Section 5(b)(ix)(B) shall no longer be operative and the Committee may
accelerate the dates on which the incentive stock option may be exercised.
 
(C)         To the extent permitted under Section 422 of the Code or the
applicable regulations thereunder or any applicable Internal Revenue Service
pronouncement:
 
(I)  If (x) a participant’s employment is terminated by reason of death,
Disability or Retirement and (y) the portion of any Incentive Stock Option that
is otherwise exercisable during the post-termination period specified under
Sections 5(b)(vi) and (vii) of the Plan, applied without regard to the $100,000
limitation contained in Section 422(d) of the Code, is greater than the portion
of such option that is immediately exercisable as an “incentive stock option”
during such post-termination period under Section 422, such excess shall be
treated as a Non-Qualified Stock Option; and
 
(II)  if the exercise of an Incentive Stock Option is accelerated by reason of a
Change in Control, any portion of such option that is not exercisable as an
Incentive Stock Option by reason of the $100,000 limitation contained in Section
422(d) of the Code shall be treated as a Non-Qualified Stock Option.
 
(x)  Buyout Provisions.  The Committee may at any time offer to buy out for a
payment in cash, Stock or Restricted Stock an option previously granted, based
on such terms and conditions as the Committee shall establish and communicate to
the optionee at the time that such offer is made.
 
6.
Restricted Stock.

 
(a)         Administration.  Shares of Restricted Stock may be issued either
alone, in addition to or in tandem with other awards granted under the Plan
and/or cash awards made outside of the Plan.  The Committee shall determine the
eligible persons to whom, and the time or times at which, grants of Restricted
Stock will be made, the number of shares to be awarded, the price (if any) to be
paid by the recipient of Restricted Stock, subject to Section 6(b) of the Plan,
the time or times within which such awards may be subject to forfeiture, and all
other terms and conditions of the awards.  The Committee may condition the grant
of Restricted Stock upon the attainment of specified performance goals or such
other factors as the Committee may, in its sole discretion, determine.  The
provisions of Restricted Stock awards need not be the same with respect to each
recipient.
 
(b)         Awards and Certificates.
 
(i)  The prospective recipient of a Restricted Stock award shall not have any
rights with respect to such award unless and until such recipient either (A) has
executed an investment letter in such form as the Committee shall determined if
there is no condition or restriction on the recipient’s ownership of the
Restricted Stock, other than restrictions under the Securities Act, or (B) has
executed an agreement evidencing the award and has delivered a fully executed
copy thereof to the Company, and has otherwise complied with the applicable
terms and conditions of such award.
 
(ii)  The purchase price for shares of Restricted Stock may be equal to or less
than their par value and may be zero.
 
(iii)  Awards of Restricted Stock must be accepted within a period of 60 days
(or such shorter period as the Committee may specify at grant) after the award
date, by executing a Restricted Stock Award Agreement and paying the price, if
any, required under Section 6(b)(ii).

 
- 6 -

--------------------------------------------------------------------------------

 

(iv)  Each participant receiving a Restricted Stock award shall be issued a
stock certificate in respect of such shares of Restricted Stock.  Such
certificate shall be registered in the name of such participant, and shall bear
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such award.
 
(v)  The Committee shall, if there are any vesting or other restrictions on the
Restricted Stock (other than under the Securities Act), require that (A) the
stock certificates evidencing shares of Restricted Stock be held in the custody
of the Company until the restrictions thereon shall have lapsed, and (B) as a
condition of any Restricted Stock award, the participant shall have delivered a
stock power, endorsed in blank, relating to the Restricted Stock covered by such
award.
 
(c)         Restrictions and Conditions.  The shares of Restricted Stock awarded
pursuant to this Section 6 shall be subject to the following restrictions and
conditions:
 
(i)  Subject to the provisions of the Plan and the award agreement, during a
period set by the Committee commencing with the date of such award (the
“Restriction Period”), the participant shall not be permitted to sell, transfer,
pledge or assign shares of Restricted Stock awarded under the Plan.  Within
these limits, the Committee, in its sole discretion, may provide for the lapse
of such restrictions in installments and may accelerate or waive such
restrictions in whole or in part, based on service, performance and/or such
other factors or criteria as the Committee may determine, in its sole
discretion.
 
(ii)  Except as provided in this Section 6(c)(ii) and Section 6(c)(i) of the
Plan, the participant shall have, with respect to the shares of Restricted
Stock, all of the rights of a stockholder of the Company, including the right to
vote the shares and the right to receive any regular cash dividends paid out of
current earnings.  The Committee, in its sole discretion, as determined at the
time of award, may permit or require the payment of cash dividends to be
deferred and, if the Committee so determines, reinvested, subject to Section
10(e) of the Plan, in additional Restricted Stock to the extent shares are
available under Section 3 of the Plan, or otherwise reinvested.  Stock
dividends, splits and distributions issued with respect to Restricted Stock
shall be treated as additional shares of Restricted Stock that are subject to
the same restrictions and other terms and conditions that apply to the shares
with respect to which such dividends are issued, and the Committee may require
the participant to deliver an additional stock power covering the shares
issuable pursuant to such stock dividend, split or distribution.  Any other
dividends or property distributed with regard to Restricted Stock, other than
regular dividends payable and paid out of current earnings, shall be held by the
Company subject to the same restrictions as the Restricted Stock.
 
(iii)  Subject to the applicable provisions of the award agreement and this
Section 6, upon termination of a participant’s employment or other services with
the Company and any Subsidiary or Affiliate for any reason during the
Restriction Period, all shares still subject to restriction will vest, or be
forfeited, in accordance with the terms and conditions established by the
Committee at or after grant.
 
(iv)  If and when the Restriction Period expires without a prior forfeiture of
the Restricted Stock subject to such Restriction Period, certificates for an
appropriate number of unrestricted shares, and other property held by the
Company with respect to such Restricted Shares, shall be delivered to the
participant promptly.
 
(d)         Minimum Value Provisions.  In order to better ensure that award
payments actually reflect the performance of the Company and service of the
participant, the Committee may provide, in its sole discretion, for a tandem
Stock Option or performance-based or other award designed to guarantee a minimum
value, payable in cash or Stock to the recipient of a Restricted Stock award,
subject to such performance, future service, deferral and other terms and
conditions as may be specified by the Committee.
 
7.
Change in Control Provisions.

 
(a)         Impact of Event.  In the event of a “Change in Control,” as defined
in Section 7(b) of the Plan, or a “Potential Change in Control,” as defined in
Section 7(c) of the Plan, except to the extent otherwise determined by the
Committee or the Board at or after grant (subject to any right of approval
expressly reserved by the Committee or the Board at the time of such
determination), the following acceleration and valuation provisions shall apply:
 
(i)  Any Stock Options awarded under the Plan not previously exercisable and
vested shall become fully exercisable and vested and any Incentive Stock Options
may, with the consent of the holders thereof, be treated as Non-Qualified Stock
Options.

 
- 7 -

--------------------------------------------------------------------------------

 

(ii)  The restrictions and deferral limitations applicable to any Restricted
Stock Awards, in each case to the extent not already vested under the Plan,
shall lapse and such shares and awards shall be deemed fully vested.
 
(iii)  The value of all outstanding Stock Options and Restricted Stock, in each
case to the extent vested (including such rights which shall have become vested
pursuant to Sections 7(a)(i) and (ii) of the Plan), may, at the election of the
Committee, be purchased by the Company (“cashout”) in a manner determined by the
Committee, in its sole discretion, on the basis of the “Change in Control Price”
as defined in Section 7(d) of the Plan as of the date such Change in Control or
such Potential Change in Control is determined to have occurred or such other
date as the Committee may determine prior to the Change in Control, unless the
Committee shall, contemporaneously with or prior to any particular Change of
Control or Potential Change of Control, determine that this Section 7(a)(iii)
shall not be applicable to such Change in Control or Potential Change in
Control.
 
(b)         Definition of “Change in Control.”  For purposes of Section 7(a) of
the Plan, a “Change in Control” means the happening of any of the following:
 
(i)  When any “person” (as defined in Section 3(a)(9) of the Exchange Act and as
used in Sections 13(d) and 14(d) of the Exchange Act, including a “group” as
defined in Section 13(d) of the Exchange Act, but excluding the Company and any
Subsidiary and any employee benefit plan sponsored or maintained by the Company
or any Subsidiary and any trustee of such plan acting as trustee) directly or
indirectly becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act, as amended from time to time), of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities; provided, however, that a Change of
Control shall not arise if such acquisition is approved by the board of
directors or if the board of directors or the Committee determines that such
acquisition is not a Change of Control or if the board of directors authorizes
the issuance of the shares of Stock (or securities convertible into Stock or
upon the exercise of which shares of Stock may be issued) to such persons; or
 
(ii)  When, during any period of twenty-four consecutive months during the
existence of the Plan, the individuals who, at the beginning of such period,
constitute the Board (the “Incumbent Directors”) cease for any reason other than
death, Disability or Retirement to constitute at least a majority thereof,
provided, however, that a director who was not a director at the beginning of
such 24-month period shall be deemed to have satisfied such 24-month requirement
(and be an Incumbent Director) if such director was elected by, or on the
recommendation of, or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually (because they were
directors at the beginning of such 24-month period) or by prior operation of
this Section 7(b)(ii); provided, however, that all directors who are elected to
the board not later than six months after the Acquisition Effective Date shall
be deemed to be an Incumbent Director and shall be deemed to have satisfied the
24-month requirement set forth in this Section 7(b)(ii); or
 
(iii)  The occurrence of a transaction requiring stockholder approval for the
acquisition of the Company by an entity other than the Company or a Subsidiary
through purchase of assets, or by merger, or otherwise unless approved by a
majority of Incumbent Directors.
 
(c)         Definition of Potential Change in Control.  For purposes of Section
7(a) of the Plan, a “Potential Change in Control” means the happening of any one
of the following:
 
(i)  The approval by stockholders of an agreement by the Company, the
consummation of which would result in a Change in Control of the Company as
defined in Section 7(b) of the Plan; or
 
(ii)  The acquisition of beneficial ownership, directly or indirectly, by any
entity, person or group (other than the Company or a Subsidiary or any Company
employee benefit plan or any trustee of such plan acting as such trustee) of
securities of the Company representing 25% or more of the combined voting power
of the Company’s outstanding securities and the adoption by the Board of
Directors of a resolution to the effect that a Potential Change in Control of
the Company has occurred for purposes of the Plan.

 
- 8 -

--------------------------------------------------------------------------------

 

(d)         Change in Control Price.  For purposes of this Section 7, “Change in
Control Price” means the highest price per share paid in any transaction
reported on the principal stock exchange on which the Stock is traded or the
average of the highest bid and asked prices as reported by the principal stock
exchange or market on which the Stock is traded, or paid or offered in any bona
fide transaction related to a Potential or actual Change in Control of the
Company at any time during the sixty-day period immediately preceding the
occurrence of the Change in Control (or, where applicable, the occurrence of the
Potential Change in Control event), in each case as determined by the Committee
except that, in the case of Incentive Stock Options, such price shall be based
only on transactions reported for the date on which the optionee exercises such
Incentive Stock Options or, where applicable, the date on which a cashout occurs
under Section 7(a)(iii).
 
8.
Amendments and Termination.

 
(a)         The Board may amend, alter, or discontinue the Plan, but no
amendment, alteration, or discontinuation shall be made which would impair the
rights of an optionee or participant under a Stock Option or Restricted Stock
award theretofore granted, without the optionee’s or participant’s consent, and
no amendment will be made without approval of the stockholders if such amendment
requires stockholder approval under state law or if stockholder approval is
necessary in order that the Plan comply with Rule 16b-3 of the Commission under
the Exchange Act or any substitute or successor rule or if stockholder approval
is necessary in order to enable the grant pursuant to the Plan of options or
other awards intended to confer tax benefits upon the recipients thereof.
 
(b)         The Committee may amend the terms of any Stock Option or other award
theretofore granted, prospectively or retroactively, but no such amendment shall
impair the rights or any holder without the holder’s consent.  The Committee may
also substitute new Stock Options for previously granted Stock Options (on a one
for one or other basis), including previously granted Stock Options having
higher option exercise prices.
 
(c)         Subject to the provisions of Sections 8(a) and (b) of the Plan, the
Board shall have broad authority to amend the Plan to take into account changes
in applicable securities and tax laws and accounting rules, as well as other
developments, and, in particular, without limiting in any way the generality of
the foregoing, to eliminate any provisions which are not required to included as
a result of any amendment to Rule 16b-3 of the Commission pursuant to the
Exchange Act.
 
9.
Unfunded Status of Plan.

 
The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payments not yet made to a participant or
optionee by the Company, nothing contained in this Plan shall give any such
participant or optionee any rights that are greater than those of a general
creditor of the Company.  In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the obligations created
under the Plan to deliver Stock or payments in lieu of or with respect to awards
under this Plan; provided, however, that, unless the Committee otherwise
determines with the consent of the affected participant, the existence of such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan.


10.
General Provisions.

 
(a)         The Committee may require each person purchasing shares pursuant to
a Stock Option or other award under the Plan to represent to and agree with the
Company in writing that the optionee or participant is acquiring the shares
without a view to distribution thereof.  The certificates for such shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer.  All certificates or shares of Stock or other
securities delivered under the Plan shall be subject to such stock-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations, and other requirements of the Commission, any stock exchange
upon which the Stock is then listed, and any applicable Federal or state
securities law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.
 
(b)         Nothing contained in this Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to stockholder approval
if such approval is required; and such arrangements may be either generally
applicable or applicable only in specific cases.
 
(c)         Neither the adoption of the Plan nor the grant of any award pursuant
to the Plan shall confer upon any employee of the Company or any Subsidiary or
Affiliate any right to continued employment with the Company or a Subsidiary or
Affiliate, as the case may be, nor shall it interfere in any way with the right
of the Company or a Subsidiary or Affiliate to terminate the employment of any
of its employees at any time.

 
- 9 -

--------------------------------------------------------------------------------

 

(d)         No later than the date as of which an amount first becomes
includible in the gross income of the participant for Federal income tax
purposes with respect to any award under the Plan, the participant shall pay to
the Company, or make arrangements satisfactory to the Committee regarding the
payment of, any Federal, state, or local taxes of any kind required by law to be
withheld with respect to such amount.  Unless otherwise determined by the
Committee, withholding obligations may be settled with Stock, including Stock
that is part of the award that gives rise to the withholding requirement.  The
obligations of the Company under the Plan shall be conditional on such payment
or arrangements and the Company and its Subsidiaries or Affiliates shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the participant.
 
(e)         The actual or deemed reinvestment of dividends or dividend
equivalents in additional Restricted Stock at the time of any dividend payment
shall only be permissible if sufficient shares of Stock are available under
Section 3 of the Plan for such reinvestment (taking into account then
outstanding Stock Options and Restricted Stock awards).


11.
Effective Date of Plan.

 
The Plan shall be effective as of the date the Plan is approved by the Board,
subject to the approval of the Plan by a majority of the votes cast by the
holders of the Company’s Stock at the next annual or special meeting of
stockholders.  Any grants made under the Plan prior to such approval shall be
effective when made (unless otherwise specified by the Committee at the time of
grant), but shall be conditioned on, and subject to, such approval of the Plan
by such stockholders.
 
12.
Term of Plan.

 
Stock Option and Restricted Stock awards may be granted pursuant to the Plan
until ten years from the date the Plan was approved by the Board, unless the
Plan shall be terminated by the Board, in its discretion, prior to such date,
but awards granted prior to such termination may extend beyond that date.

 
- 10 -

--------------------------------------------------------------------------------

 